Citation Nr: 0501865	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-18 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred by the veteran at private facilities from July 14, 
2000 to July 16, 2000, August 23, 2000 to September 9, 2000, 
and October 1, 2000 to October 21, 2000.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.  He died in November 2000.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 2001 by 
the Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center in San Antonio, Texas 
(the VAMC).

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the MAS file.  


REMAND

Reasons for remand

The appellant is seeking entitlement to payment or 
reimbursement from VA of medical expenses incurred by the 
veteran in conjunction with three hospitalizations from July 
2000 to October 2000.

Generally, in such cases, there are two theories of 
entitlement which must be addressed: (1) whether the services 
for which payment is sought were authorized by VA, and (2) 
whether the appellant is eligible for payment or 
reimbursement for services not previously authorized.  See 
Hennessey v. Brown, 7 Vet.App. 143 (1994).  In this case, the 
appellant has not argued nor does the evidence suggest that 
prior authorization was obtained.  Therefore, the matter for 
inquiry is whether the appellant is eligible for payment or 
reimbursement for medical services which were not previously 
authorized.

During his lifetime, the veteran had not established service 
connection for any disability.  As such, the appellant is 
ineligible to receive payment or reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-VA facility to those veterans 
who are active VA health-care participants (i.e., enrolled in 
the annual patient enrollment system and recipients of a VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 
Stat. 1556 (1999).  On July 12, 2001, VA published an interim 
final rule establishing regulations implementing  38 U.S.C.A. 
§ 1725. 66 Fed. Reg. 36,467, 36,472.  Those interim 
regulations are now final, and are codified at 38 C.F.R. 
§§ 17.1000-1008 (2003).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004(d).

In this case, it appears that the appellant's claim may have 
been untimely.  The June 2003 statement of the case indicates 
that the appellant's claim for reimbursement for medical 
expenses was initiated upon receipt of invoices from Spohn 
Bee County Hospital on July 9, 2001.  Such date does not fall 
within any filing period under 38 C.F.R. § 17.1004(d).  This 
issue should be addressed by the VAMC.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the record on appeal consists of the 
veteran's MAS file.  The veteran's claims folder was not 
provided.  If the VAMC determines that the claims folder 
would aid in determining whether the appellant's claim was 
timely filed it should be obtained.  

In light of the above, the appeal is REMANDED to the VAMC for 
the following:

The VAMC should determine whether the 
appellant's claim for reimbursement or 
payment for emergency services was timely 
filed pursuant to 38 C.F.R. § 17.1004(d).  
VBA should obtain the veteran's VA claims 
folder if necessary.  If it is determined 
that the claim was untimely, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the 
appellant until she is contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




